                                           Case 3:20-cv-04948-RS Document 36 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KRISTINA EISENACHER,                                  Case No. 20-cv-04948-RS
                                                       Plaintiff,
                                   8
                                                                                              STANDBY ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    VITAS HOSPICE SERVICES, LLC, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  14   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  15   by November 26, 2021. If a stipulation of dismissal is not filed by that date, the parties are

                                  16   ordered to appear on December 2, 2021, at 1:30 p.m. in Courtroom 3, 17th Floor of the San

                                  17   Francisco Courthouse and show cause why the case should not be dismissed. Failure to comply

                                  18   with this Order may result in dismissal of the case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 27, 2021

                                  23
                                                                                          ______________________________________
                                  24
                                                                                          Richard Seeborg
                                  25                                                      Chief United States District Judge

                                  26

                                  27

                                  28
